DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the moving unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the solder nozzle" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the gripping unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the solder pot" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim limitation “means of the control unit” in claim 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim limitation “means of a gripping unit” in claim 15 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear if the gripping unit is limited to “finger”.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volker (DE-10216121160A1 IDS) in view of Sato (JPH01143763A IDS) and Dreikorn et al. (US 2015/0298233A1) (hereafter Dreikorn).
	With respect to claim 1, Volker teaches a selective soldering system for selective wave soldering of circuit boards (abstract; and figures), comprising a solder pot, comprising a solder nozzle (16) which can be detachably arranged on the solder pot (14), wherein the solder nozzle has a nozzle base and a nozzle neck (figures 3-4), wherein at the free end of the nozzle neck a nozzle opening is provided (figures 3-4), a gripping unit (26) for gripping the solder nozzle is provided , which can be controlled by the control unit (36), wherein the gripping unit can be moved along the z axis using a drive unit being controlled by the control unit (figures 1-7; and paragraphs 7, 29, and 37), and wherein the control unit being designed such that it controls the moving unit, the drive unit and the gripping unit, in such a way that a solder nozzle in the magazine can be gripped, lifted, and deposited in the solder pot with the gripping unit (figures 1-7; and paragraphs 7, 29, and 37); and a magazine (12) for receiving different solder nozzles. 
	With respect to claim 1, Volker does not teach the solder pot being arranged on a moving unit and comprising a control unit for controlling the moving unit, which can be moved along an x and y axis in a horizontal plane and along a z axis in the vertical direction, the magazine is arranged on the moving unit; and a gripping unit comprising gripping fingers for gripping the solder nozzle is provided. The examiner takes Official Notice that using gripping fingers to grab and lift an object is notoriously well known and an obvious substitution over the magnetic means of Volker.
However, Dreikorn teaches wherein the solder pot being arranged on a moving unit, which can be moved along an x and y axis in a horizontal plane and along a z axis in the vertical direction, and comprising a control unit for controlling the moving unit (figures; and paragraphs 29, 37-39, 46-48, 73, 77, 86, and 133).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the controller and movement means of Driekorn on the apparatus of Volker in order to precisely control the movement of the solder pot and magazine in three-directions.
	While, Sato teaches that a magazine (100) is mounted on the same lift platform (25) as the solder pot (6).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to mount the magazine and solder pot of Volker on the same movable platform as taught by Sato in order to move the magazine and cartridge in unison. 
	With respect to claims 2-3, note that the structure and controller of the collective apparatus of Volker, Driekorn, and Sato is intrinsically capable of performing the claimed functions.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volker (DE-10216121160A1 IDS) in view of Dreikorn et al. (US 2015/0298233A1) (hereafter Dreikorn).
With respect to claim 15, Volker teaches a method for exchanging a solder nozzle of a selective soldering system (abstract; and figures), comprising the following steps: a. Moving the moving unit (the unit which lowers and raises gripping unit 26) along the x, y, and/or z axes into an exchanging position in which the solder nozzle (16) in the magazine (12) and to be gripped is vertically below the gripping unit (26) along the z axis (figures 1-7; and paragraphs 26-38), b. Moving the gripping unit (26) vertically downward along the z axis into a gripping position and gripping the solder nozzle (16) in the magazine (12) by means of a gripping unit (figures 1-7; and paragraphs 26-38), c. Moving the gripping unit together with the solder nozzle along the z axis vertically upward into a lifting position (figures 1-7; and paragraphs 26-38), e. Moving the gripped solder nozzle along the z axis vertically downward into a deposited position in which the solder nozzle is in the solder pot, and releasing the solder nozzle by the gripping unit (figures 1-7; and paragraphs 26-38), and f. Moving the gripping unit vertically upward along the z axis into a rest position (figures 1-7; and paragraphs 26-38); and the solder pot is vertically below the gripped solder nozzle along the z axis (figures 1-7; and paragraphs 26-38).
With respect to claim 15, Volker does not teach d. Moving the moving unit along the x, y, and/or z axes into a receiving position in which the solder pot, into which the solder nozzle is to be inserted, is vertically below the gripped solder nozzle along the z axis.
However, Dreikorn teaches d. Moving the moving unit along the x, y, and/or z axes into a receiving position in which the solder pot, into which the solder nozzle is to be inserted (figures; and paragraphs 29, 37-39, 46-48, 73, 77, 86, and 133).  
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the controller and movement means of Driekorn on the apparatus of Volker in order to precisely control the movement of the solder pot and magazine in three-directions.

Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-14 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735